Citation Nr: 0011448
Decision Date: 02/18/00	Archive Date: 09/08/00

DOCKET NO. 94-12 677           DATE FEB 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a back disorder.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

K. J. Kunz, Counsel 

INTRODUCTION 

The veteran served on active duty from January 1966 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board)
from a March 1993 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the United States Department of Veterans
Affairs (VA). In that decision, the RO denied service connection
for a back disorder.

REMAND

The veteran contends that he has recurrent low back pain that began
during service. His service medical records show treatment for low
back pain during service. Medical records indicate that the veteran
also received treatment for low back pain after service, at private
and military medical facilities. In August 1998, the Board remanded
the case for further development of evidence relevant to the
veteran's back claim. In particular, the Board instructed that the
veteran undergo a VA medical examination, and that the examiner
provide opinions regarding the etiology and date of onset of any
current low back disability, and an opinion as to the relationship,
if any, between the veteran's low back complaints during service
and any current low back disability. The veteran had a VA
examination of his spine in April 1999. The examiner reported that
he or she had reviewed the veteran's claims file, and the examiner
reported findings regarding the current condition of the veteran's
low back. The examiner did not provide any opinion regarding the
etiology of the current symptoms, nor any opinion as to whether the
current symptoms were related to symptoms reported during service.

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1,
1999)(hereinafter, "the Court has ruled the Board has a duty under
law to ensure that the RO complies with remand orders of the Board
or the Court. Stegall v. West, 11 Vet. App. 268 (1998). Therefore,
the Board will remand the case again, to obtain the opinions
requested in the Board's August 1998 remand. If possible, the RO
should obtain the requested opinions from the physician who
examined the veteran in April 1999. Otherwise, a new examination
should be performed, and the requested opinions should be obtained
from the physician who performs the new examination.

- 2 -

Accordingly, this case is REMANDED for the following:

1. The RO should forward the veteran's claimsfile and a copy of
this remand to the VA physician who examined the veteran in April
1999. After reviewing the claims file, the physician should provide
an opinion as to the approximate date of onset of the veteran's
current low back problems. In particular, the examiner should
provide an opinion as to the relationship, if any, between the
veteran's current low back problems and his low back complaints
during service.

2. If it is not possible to obtain an opinion from the physician
who examined the veteran in April 1999, the RO should schedule the
veteran for a new VA examination for the purpose of ascertaining
the etiology of his current low back disorder. The RO should
forward the veteran's claimsfile and a copy of this remand for
review by the examining physician. After reviewing the claims file,
the physician should provide an opinion as to the approximate date
of onset of the veteran's current low back problems. In particular,
the examiner should provide an opinion as to the relationship, if
any, between the veteran's current low back problems and his low
back complaints during service.

3. The RO should notify the veteran that he may submit additional
evidence and argument on the matter the Board has remanded. See
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

- 3 -

States Court of Appeals for Veterans Claims for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
pares. 8.44-8.45 and 38.02-38.03.

JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -


